Citation Nr: 0030206	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  98-07 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for arthritis of the left 
knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from June to July 1958.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  


FINDINGS OF FACT

1.  The appellant had a pre-existing left knee condition 
prior to entry into active duty service.

2.  Left knee arthritis was not shown in service or within 
one year of separation from service.

3.  The appellant's left knee arthritis is not related to any 
event or injury sustained in service.  


CONCLUSIONS OF LAW

1.  A left knee defect clearly and unmistakably preexisted 
service and the presumption of soundness at entry is 
rebutted.  38 U.S.C.A. § 1111 (West 1991).

2.  Arthritis of the left knee was not incurred in service or 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service medical records were partly burned 
during a fire at the National Personnel Records Center.  The 
available service medical records include a July 1958 
clinical record which indicates that he reported that he 
sustained an injury to his left knee while playing football 
in 1955.  He had an arthrotomy of the left knee two months 
later.  He had some weakness in the left knee at that time.  
He also reported that he developed pain in his right knee in 
1956, and that he had pain and swelling at the time.  
Physical examination showed genu recurvatum in the right 
knee, with normal range of motion and some swelling.  
Physical examination also states that the "knee [was] normal 
except for a scar on [the] medial aspect;" the part which 
indicates to which knee this statement refers has been 
burned.  However, there are two prior sentences which 
describe the condition of the right knee, which includes 
swelling and genu recurvatum.  As the right knee was not 
normal (swelling, etc.), the Board concludes that this 
statement must have referred to the other (left) knee.  He 
was discharged due to his right knee condition.  His 
separation examination report indicates that the only lower 
extremity abnormality was the genu recurvatum in the right 
knee.  

The post-service medical evidence of record include a VA 
examination report, dated in June 1997, which indicates that 
the appellant reported that he injured his left knee while 
playing football in 1956.  He then had surgery for cartilage 
and ligament reconstruction.  In 1958, while working the 
drill, he injured his left knee.  He went to see the doctor 
on sick call and he was medically discharged.  He reported 
that he had another surgery for the same problem in 1960.  He 
reported that the knee never improved and in 1964, he had 
another surgery for the knee cap and reattachment of ligament 
with no good improvement.  X-rays showed arthritic changes in 
the left knee.  The examiner stated that left knee arthritis 
was probably worsened by the 1958 injury.  

The appellant has reported that prior treatment records from 
the 1960's are not available.  During a hearing held in March 
1998, he stated that he had no problems from the knee surgery 
prior to entering service.  During service, while running up 
the stairs, he slipped and cracked his left knee on the step.  
He claimed that he did not receive treatment for the right 
knee in service; rather, all treatment was for the left knee 
and that reference to the right knee was erroneous.  He 
stated that after service, he went to work for Superior Oil 
on a seismograph crew.  When he first started over on the 
water, he was fine.  However, he then went to work in the 
marsh, and had to quit because of his knee.  He did not 
sustain any other injuries after service.  He stated that his 
knee had been bothering him since he popped it in service.  
In 1960, he had surgery where they took out the kneecap, 
scraped it, and retied his ligaments.  In 1965, he had 
another surgery where they had to readjust something.  

A orthopedic evaluation report, dated in May 2000, indicates 
that the appellant reported a left knee injury in 1956 which 
required cartilage removal.  He reported that subsequent to 
surgery, he continued to play football and performed marching 
and other physical activities.  This did not give him any 
problems.  In service, while running up the steps, he slipped 
and fell onto his left knee in a bent position.  The examiner 
commented that it was documented that he had an operative 
procedure to the left knee in 1956 with a medial meniscus 
excision.  Two years after his discharge, he had pain in his 
knee and required a second operation where the other 
cartilage was removed and the kneecap scraped.  The third 
operation in 1964 resulted in further debridement.  The 
examiner stated that complete excision of the meniscus 
results in progressive arthritic condition.  The examiner 
also stated that to a reasonable degree of medical 
probability, the injury sustained while on active duty was a 
short duration consisting of a contusion to the knee that 
revealed no x-ray findings of arthritis. "According to the 
history, two years later, deterioration of the knee proceeded 
and to a reasonable degree of medical probability, the 
aggravation to the left knee was temporary and did not 
contribute to the deterioration of the knee in subsequent 
years.  
 
Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A chronic disease, to include arthritis, which becomes 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service is considered to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).

A pre-existing injury or disease will be considered to have 
been aggravated in service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306 (2000).  Clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  Id.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  Id.  Temporary 
or intermittent flare-ups during service of a preexisting 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 
Vet. App. 292 (1991). 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defect, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304 (2000).

The Board has considered the evidence of record and the 
applicable laws and finds that the preponderance of the 
evidence is against the claim for service connection for a 
left knee disability.  First, the Board finds that the 
presumption of soundness has been rebutted by clear and 
unmistakable evidence.  Both service and post-service medical 
records note that the appellant sustained an injury to the 
left knee, requiring surgery, prior to entering active duty 
service.  The appellant himself has repeatedly reported this 
injury and the subsequent surgery (cartilage removal).  While 
the appellant contends that his left knee was not symptomatic 
from the time of surgery and entry into service, the fact 
remains that he had an injury prior to service which required 
cartilage removal.  As there was removal of cartilage, the 
Board concludes that there was a pre-existing condition and 
that the presumption of soundness has been rebutted by clear 
and unmistakable evidence.  Doran v. Brown, 6 Vet. App. 283, 
286 (1994).

The Board notes that the appellant has reported an injury to 
the left knee in service.  His service medical records do 
show treatment for pain in the left knee.  The medical 
evidence of record, however, does not indicate that arthritis 
was diagnosed in service or within one year of separation 
from service.  (See 38 U.S.C.A. § 1112 regarding a 
presumption of aggravation within one year of separation from 
service.  The Board does note that the veteran did not serve 
90 days.)  The Board notes that a VA examination in June 1997 
indicates that the appellant's left knee arthritis was 
probably worsened by the inservice injury.  This statement, 
standing alone, appears to represent a medical opinion that 
there was some form of aggravation during service.  
Therefore, the Board must determine whether this assessment 
of aggravation is rebuted by clear and unmistakable evidence.

We conclude clear and unmistakable evidence rebuts any 
assertion of aggravation during service or, in regard to 
arthritis, within one year of separation from service.  
Despite the opinion of the June 1997 VA examiner, arthritis 
was not shown in service.  A subsequent VA examination, dated 
in November 1999, indicates that the trauma sustained prior 
to service was the likely cause for the development of 
arthritis.  The examiner stated that the appellant's 
assertion that the inservice injury resulted in arthritis was 
not appropriate and recommended an orthopedic evaluation.  A 
subsequent orthopedic evaluation, dated in May 2000, 
indicates, in essence, that the left knee injury in service 
did not contribute to the deterioration of the knee in 
subsequent years.  The Board notes that the examiner made the 
statement that "the aggravation to the left knee was 
temporary."  A reading of the entire sentence and paragraph 
indicates that, although the word "aggravation" was used, 
the examiner did not find that the pre-existing left knee 
condition was aggravated in service.  Rather, that any 
alleged injury to the left knee "was a short duration 
consisting of a contusion," and did not result in the 
"deterioration of the knee in subsequent years."  In other 
words, the alleged inservice injury did not result in the 
current condition, arthritis of the left knee and we again 
note that there is no competent evidence that arthritis of 
the knee was actually manifest during his period of service.  
Further, an increase in the pre-existing left knee condition, 
which includes cartilage removal, is not shown.  Again, 
although the examiner used the word "aggravation," the 
examiner also stated that the inservice injury resulted in a 
contusion and was "temporary."  This did not contribute to 
the deterioration of the knee; therefore, an increase in the 
underlying (pre-existing) left knee disability is not shown.  

The Board has also considered the appellant's assertion that 
all treatment received in service was for his left knee 
condition.  However, it is clear from the service medical 
records that both the left and the right knees were examined, 
that he reported problems with both the right and left knees, 
and that there were different findings (on examination) with 
regard to each knee.  Since the service medical records, 
which documented his complaints and physical findings at the 
time, indicate that he had problems with both knees, that 
both knees were examined and that there were different 
findings with regards to each knee, the Board finds them to 
be more accurate that his current recollection of events 
approximately 40 years ago.  The Board concludes that the 
appellant's left knee arthritis was not incurred or 
aggravated in service and the claim is therefore denied.  



ORDER

Entitlement to service connection for a left knee disorder to 
include arthritis of the left knee is denied. 


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

